DETAILED ACTION
	Claims 1-23 are presented on 09/14/2022 for examination on merits.  Claims 1, 10, and 15 are independent base claims.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Instructions for filing Response to this Office Action
When the Applicant submits amendments regarding to the claims in response the Office Action, the Examiner would prefer that Applicant submit two sets of claims: 
Set #1 that includes indicators for the status of claim and all marked amendments to the claims; and 
Set #2 comprising a clean version of the claims with all the markups removed for entry, as an appendix to the Applicant Arguments/Remarks or a section following the Remarks.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted for examination on merits is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner. See the annotated 1449 documents.

Examiner’s Notes
The instant Application #17/020,720, filed 09/14/2020, is a division of #15/905,055, filed 02/26/2018, now U.S. Patent #10,778,424.  The instant Application captures the non-elect claims of the parent application #15/905,055.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the potential state and the active state relative to functional limitations of the cryptographic key must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1, 10, and 15 are objected to because of the following informalities: 
Claim 1 recites an element for “a deterministic symmetric algorithm for reproducibly generating random numbers” at lines 8-9 of page 51 deficiently because the element is a dangling phrase amid the further description of the cryptographic key.
Claim 10 recites an element for “a deterministic symmetric algorithm for reproducibly generating random numbers” at lines 6-7 of page 53 deficiently for the same reason as that of claim 1.
Claim 15 recites an element for “a deterministic symmetric algorithm for reproducibly generating random numbers” at lines 19-20 of page 54 deficiently for the same reason as that of claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The rejection(s) under 35 U.S.C. 112(b) is/are determined by the following reasons:
Claims 1, 10, and 15 each recite the limitation "a deterministic symmetric algorithm for reproducibly generating random numbers" in the respective wherein clause(s) unclearly, because it is confusing whether the deterministic symmetric algorithm is formed by the processor or not.  
Claims 1, 10, and 15 each recite a limitation “the secret key” in the last clause of the claims, respectively, There is insufficient antecedent basis for this limitation in the respective claims.
Claim 10 recites the limitation “the secret key” in the clause ”utilize the random number to create the secret key” without sufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the secret key” in the clause ”utilizing the random number to create the secret key” without sufficient antecedent basis for this limitation in the claim.
Claims 2-9, 11-14, and 16-23 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because they depend from the rejected base claims 1, 10, and 15, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-4, 6-11, 13-18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 9009480 B1) in view of Li (US 20130007857 A1).

As per claim 1, Wu teaches an apparatus for generating and managing a cryptographic key for a symmetric cryptographic system (Wu, col. 4, lines 56-58: a key component 120 operative to generate and manage keys on behalf of the application 110), the apparatus comprising: 
a memory device having computer readable instructions stored thereon for execution by a processor (Wu, col. 21, lines 63-67 and col. 22, lines 1-2: processors), causing the processor to form: 
the cryptographic key having a potential state and an active state (Wu, col. 4, lines 64-67: the symmetric encryption key 130 may be randomly generated .. according to any of the known techniques for generating random numbers, including any pseudo-random or truly-random techniques appropriate for the generation of cryptographic keys), 
wherein: 
in the potential state, … the cryptographic key in the potential state not being suitable for encrypting or decrypting data (Wu, col. 20, lines 6-24: an application 110 has entered a background-availability state; col. 4, lines 54-67: generate a symmetric encryption key 130 …based on a random number); 
in the active state, the cryptographic key is generated using said deterministic symmetric algorithm and said two or more input components, the cryptographic key in the active state being suitable for the encrypting or decrypting the data (Wu, col. 15, lines 5-9: the application 110 enters the active-use state); 
a cryptographic key generator for transforming the cryptographic key in the potential state into the cryptographic key in the active state prior to the encrypting the data (Wu, col. 20, lines 53-67: the logic flow 1180 may determine that the application 110 has entered an active-use state), the cryptographic key generator comprising: 
a deterministic symmetric module for generating random numbers (Wu, col. 5, lines 4-8: Random numbers may be generated according to any of the known techniques for generating random numbers); 
the random number being utilized to create the cryptographic key in the active state (Wu, col. 4, lines 64-67: the symmetric encryption key 130 may be randomly generated …using the generated random number); and 
the cryptographic key generator being configured to transform the cryptographic key in the active state back into the cryptographic key in the potential state upon completing the encrypting (Wu, col. 16, lines 8-35: a transition to the background-availability state); 
thereby avoiding storing the secret key (Wu, col. 13, lines 42-64: avoid the use of asymmetric encryption key).
However, Wu does not explicitly a deterministic symmetric module for generating a random number having same value based on same said two or more input components.  This aspect of the claim is identified as a difference.
In a related art, Li discloses:
the deterministic symmetric module being configured to reproducibly generate a random number having same value based on same said two or more input components (Li, par. 0018 and 0031: a random number generator to generate a random number … based upon the username and the first password).

the cryptographic key is comprised of two or more input components, at least one of said two or more input components being secret, and a deterministic symmetric algorithm for reproducibly generating random numbers (Li, par. 0018 and 0031: a random number generator to generate a random number … based upon the username and the first password).
Wu and Li are analogous art, because they are in a similar field of endeavor in improving network security.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to modify Wu with Li’s random number generation techniques. For this combination, the motivation would have been to improve the level of security with the use of token-based random number.

As per claim 2, the references as combined above teach the apparatus of claim 1, wherein the cryptographic key generator is configured to transform the cryptographic key in the potential state into the cryptographic key in the active state immediately prior to the encrypting (Wu, col. 20, lines 22-31: an imminent transition to the active-use state by an operating system).

As per claim 3, the references as combined above teach the apparatus of claim 1, wherein the cryptographic key generator is configured to transform the cryptographic key in the active state back into the cryptographic key in the potential state immediately upon completing the encrypting (Wu, col. 21, lines 6-14: the first symmetric encryption key 130 from the device 190. The first symmetric encryption key 130 may be encrypted … during the active-use state being ended by the transition to the background-availability state.).

As per claim 4, the references as combined above teach the apparatus of claim 1, further comprising a storage for storing the encrypted data (Wu, col. 7, lines 25-40: stored in key store 375 for later retrieval).


As per claim 6, the references as combined above teach the apparatus of claim 1, wherein: said two or more input components comprise a first input component and a second input component; and the second input component is based at least in part on the first input component (Li, par. 0018 and 0031: a random number generator to generate a random number … based upon the username and the first password).

As per claim 7, the references as combined above teach the apparatus of claim 1, wherein: said two or more input components comprise a first input component and a second input component; the first input component is a token, and the second input component is a string of bits (Li, par. 0018 and 0031: a random number generator to generate a random number … based upon the username and the first password).

As per claim 8, the references as combined above teach the apparatus of claim 7, further comprising a third input component, which is a bit mask (Li, par. 0018 and 0031: a random number, which is used as a third input).

As per claim 9, the references as combined above teach the apparatus of claim 1, wherein said two or more input components comprise: a first input component, the first input component being a token; a second input component comprising at least one of the following which is secret: an entropy space comprising a large set of random bits; a random number generator for selecting a string of bits from the entropy space based in part on the token; the string of bits (Li, par. 0018 and 0031: a random number generator to generate a random number … based upon the username and the first password).

As per claim 10, Wu teaches a symmetric cryptographic system (Wu, col. 4, lines 56-58: a key component 120 operative to generate and manage keys on behalf of the application 110), comprising: a processor; and an apparatus for generating and managing a cryptographic key, comprising a memory device having computer readable instructions stored thereon for execution by the processor, causing the processor to form: 
the cryptographic key having a potential state and an active state, wherein: in the potential state, the cryptographic key is comprised of two or more input components, at least one of said two or more input components being secret, and a deterministic symmetric algorithm for reproducibly generating random numbers, the cryptographic key in the potential state not being suitable for encrypting or decrypting data (Wu, col. 4, lines 64-67: the symmetric encryption key 130 may be randomly generated .. according to any of the known techniques for generating random numbers, including any pseudo-random or truly-random techniques appropriate for the generation of cryptographic keys); 
in the active state, the cryptographic key is generated using said deterministic symmetric algorithm and said two or more input components, the cryptographic key in the active state being suitable for the encrypting or decrypting the data (Wu, col. 15, lines 5-9: the application 110 enters the active-use state); 
a cryptographic key generator for transforming the cryptographic key in the potential state into the cryptographic key in the active state prior to the encrypting the data (Wu, col. 16, lines 8-35: a transition to the background-availability state), the cryptographic key generator comprising computer executable instructions for execution by the processor causing the processor to: 
apply a deterministic symmetric algorithm for generating random numbers (Wu, col. 5, lines 4-8: Random numbers may be generated according to any of the known techniques for generating random numbers); 
utilize the random number to create the secret key (Wu, col. 4, lines 64-67: the symmetric encryption key 130 may be randomly generated …using the generated random number); and 
transform the cryptographic key in the active state back into the cryptographic key in the potential state upon completing the encrypting (Wu, col. 16, lines 8-35: a transition to the background-availability state); 
thereby avoiding storing the secret key (Wu, col. 13, lines 42-64: avoid the use of asymmetric encryption key).
However, Wu does not explicitly a deterministic symmetric module for generating a random number having same value based on same said two or more input components.  This aspect of the claim is identified as a difference.
In a related art, Li discloses:
generate a random number having same value based on same said two or more input components (Li, par. 0018 and 0031: a random number generator to generate a random number … based upon the username and the first password).
Wu and Li are analogous art, because they are in a similar field of endeavor in improving network security.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to modify Wu with Li’s random number generation techniques. For this combination, the motivation would have been to improve the level of security with the use of token-based random number.

As per claim 11, the references as combined above teach the symmetric cryptographic system of claim 10, further comprising a storage for storing the encrypted data (Wu, col. 7, lines 25-40: stored in key store 375 for later retrieval).
.


As per claim 13, the references as combined above teach the symmetric cryptographic system of claim 10, wherein: said two or more input components comprise a first input component and a second input component; and the second input component is based at least in part on the first input component (Li, par. 0018 and 0031: a random number generator to generate a random number … based upon the username and the first password)..

As per claim 14, the references as combined above teach the symmetric cryptographic system of claim 10, wherein said two or more input components comprise: a first input component, the first input component being a token; a second input component comprising at least one of the following which is secret: an entropy space comprising a large set of random bits; a random number generator for selecting a string of bits from the entropy space based in part on the token; the string of bits  (Li, par. 0018 and 0031: a random number generator to generate a random number … based upon the username and the first password)..

As per claim 15, Wu teaches a method for generating and managing a cryptographic key for a symmetric cryptographic system, comprising: 
employing a hardware processor (Wu, col. 21, lines 63-67 and col. 22, lines 1-2: processors) for:
 generating a cryptographic key having a potential state and an active state, wherein: in the potential state, the cryptographic key is comprised of two or more input components, at least one of said two or more input components being secret, and a deterministic symmetric algorithm for reproducibly generating random numbers, the cryptographic key in the potential state not being suitable for encrypting or decrypting data (Wu, col. 20, lines 6-24: an application 110 has entered a background-availability state; col. 4, lines 54-67: generate a symmetric encryption key 130 …based on a random number);
 in the active state, the cryptographic key is generated using said deterministic symmetric algorithm and said two or more input components, the cryptographic key in the active state being suitable for the encrypting or decrypting the data (Wu, col. 15, lines 5-9: the application 110 enters the active-use state); 
transforming the cryptographic key in the potential state into the cryptographic key in the active state prior to the encrypting the data (Wu, col. 20, lines 53-67: the logic flow 1180 may determine that the application 110 has entered an active-use state), comprising: 
utilizing the random number to create the secret key in the active state (Wu, col. 4, lines 64-67: the symmetric encryption key 130 may be randomly generated …using the generated random number); and 
transforming the cryptographic key in the active state back into the cryptographic key in the potential state upon completing the encrypting (Wu, col. 16, lines 8-35: a transition to the background-availability state); 
thereby avoiding storing the secret key (Wu, col. 13, lines 42-64: avoid the use of asymmetric encryption key).
However, Wu does not explicitly a deterministic symmetric module for generating a random number having same value based on same said two or more input components.  This aspect of the claim is identified as a difference.
In a related art, Li discloses:
applying a deterministic symmetric algorithm for generating random numbers (Li, par. 0018 and 0031: a random number generator to generate a random number … based upon the username and the first password); 
generating a random number having same value based on same said two or more inputs (Li, par. 0018 and 0031: a random number generator to generate a random number … based upon the username and the first password).
Wu and Li are analogous art, because they are in a similar field of endeavor in improving network security.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to modify Wu with Li’s random number generation techniques. For this combination, the motivation would have been to improve the level of security with the use of token-based random number.

As per claim 16, the references as combined above teach the method of claim 15, comprising transforming the cryptographic key in the potential state into the cryptographic key in the active state immediately prior to the encrypting (Wu, col. 20, lines 22-31: an imminent transition to the active-use state by an operating system).

As per claim 17, the references as combined above teach the method of claim 15, comprising transforming the cryptographic key in the active state back into the cryptographic key in the potential state immediately upon completing the encrypting (Wu, col. 21, lines 6-14: the first symmetric encryption key 130 from the device 190. The first symmetric encryption key 130 may be encrypted … during the active-use state being ended by the transition to the background-availability state.).

As per claim 18, the references as combined above teach the method of claim 15, further comprising storing the encrypted data (Wu, col. 7, lines 25-40: stored in key store 375 for later retrieval).

As per claim 20, the references as combined above teach the method of claim 15, wherein: said two or more input components comprise a first input component and a second input component; and the second input component is based at least in part on the first input component (Li, par. 0018 and 0031: a random number generator to generate a random number … based upon the username and the first password)

As per claim 21, the references as combined above teach the apparatus of claim 15, wherein: said two or more input components comprise a first input component and a second input component; the first input component is a token, and the second input component is a string of bits (Li, par. 0018 and 0031: a random number generator to generate a random number … based upon the username and the first password)..

As per claim 22, the references as combined above teach the method of claim 15, further comprising using a third input component, which is a bit mask (Li, par. 0018 and 0031: a random number, which is used as a third input).

As per claim 23, the references as combined above teach the method of claim 15, wherein said two or more input components comprise: a first input component, the first input component being a token; a second input component comprising at least one of the following which is secret: an entropy space comprising a large set of random bits; a random number generator for selecting a string of bits from the entropy space based in part on the token; the string of bits (Li, par. 0018 and 0031: a random number generator to generate a random number … based upon the username and the first password).

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu and Li, as appliced to claim 1, and further in view of Gopalakrishna (US 9037865 B1; hereinafter “Gopa”).
As per claim 5, the references of Wu and Li as combined above teach the apparatus of claim 1, but do not explicitly disclose that the data is one of an email message and a file. This aspect of the claim is identified as a further difference.
In a related art, Gopa teaches:
wherein the data is one of an email message and a file (Gopa, col. 2, lines 59-65: the encrypted electronic document as an attachment to an e-mail).
Gopa analogous art in a similar field of endeavor in improving network data security.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify the Wu-Li system with Gopa to include an email message and a file as data to be encrypted.  For this combination, the motivation would have been to improve the application of Wu-Li system to protect an email message and a file.
.
As per claim 12, the references as combined above teach the symmetric cryptographic system of claim 10, but do not explicitly disclose that the data is one of an email message and a file. This aspect of the claim is identified as a further difference.
In a related art, Gopa teaches:
wherein the data is one of an email message and a file (Gopa, col. 2, lines 59-65: the encrypted electronic document as an attachment to an e-mail).
Gopa analogous art in a similar field of endeavor in improving network data security.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify the Wu-Li system with Gopa to include an email message and a file as data to be encrypted.  For this combination, the motivation would have been to improve the application of Wu-Li system to protect an email message and a file.

As per claim 19, the references as combined above teach the method of claim 15, but do not explicitly disclose that the data is one of an email message and a file. This aspect of the claim is identified as a further difference.
In a related art, Gopa teaches:
wherein the data is one of an email message and a file (Gopa, col. 2, lines 59-65: the encrypted electronic document as an attachment to an e-mail).
Gopa analogous art in a similar field of endeavor in improving network data security.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify the Wu-Li system with Gopa to include an email message and a file as data to be encrypted.  For this combination, the motivation would have been to improve the application of Wu-Li system to protect an email message and a file.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272.9953.  The examiner can normally be reached on Monday to Friday, 7:30 A.M to 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571.272.3862.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/Don G Zhao/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        07/14/2022